UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GARFIELD WELCH,

                      Plaintiff,
                                                               DECISION AND ORDER
              v.                                                     15-CV-512

PDL RECOVERY GROUP, LLC,

                      Defendant.


                                      INTRODUCTION

       On June 10, 2015, the plaintiff, Garfield Welch, filed a complaint alleging

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et

seq. Docket Item 1. The defendants failed to appear and defend this action, and the

time to do so expired. As a result, the plaintiff asked the Clerk of Court to enter a

default, which accordingly was entered on November 3, 2015. Docket Item 7. On May

23, 2017, the plaintiff moved for a default judgment pursuant to Rule 55(b)(2) of the

Federal Rules of Civil Procedure. Docket Item 11. The plaintiff seeks $4,778.00 in

damages, which includes $1,000 in statutory damages and $3,778.00 in attorneys’ fees.

After considering the plaintiff’s memorandum of law and supporting documents, this

Court grants the plaintiff’s motion in part.

                                      BACKGROUND

       The plaintiff in this case, Garfield Welch, incurred consumer debt that the

defendants, PDL Recovery Group, LLC, and Doe 1-5, sought to collect. 1 Docket Item 1



       1 Upon entry of default, the court accepts as true the complaint’s factual
allegations, except those relating to damages, and draws all reasonable inferences in
(complaint) ¶ 7. Toward that end, the defendants began leaving voicemail messages

for Welch on May 20, 2014. Id. ¶ 8. The first message stated the following:

              This is a required notice in accordance State and Federal
              regulations. Understand that this call is not a sale
              solicitation. My name is Ms. Watson and the number to my
              department is 1[-]800-290-1065. When calling please
              reference claim number 151078. Again, this is Ms. Watson
              and I can be reached at 1-800-290-1065 in reference to
              claim number 151078. Thank you and have a nice day.

Id. ¶ 9. The defendants left the same message three more times—on June 10, June

16, and July 30. Id. ¶¶ 10-12. “Increasingly harassed and concerned with [the

defendants’] messages in which [they] failed to disclose the nature or purpose of the

call,” Welch retained counsel and pursued this action. Id. ¶ 13.

                                      DISCUSSION

   A. Default Judgment

       To obtain a default judgment, a party must secure a clerk’s entry of default by

demonstrating, “by affidavit or otherwise,” that the opposing party “has failed to plead or

otherwise defend” the case. Fed. R. Civ. P. 55(a). In considering whether to enter a

default judgment, the court accepts the factual allegations in the complaint and

determines whether the alleged facts state a valid claim for relief; the court also has the

discretion to require further proof of necessary facts. Au Bon Pain Corp. v. Artect, Inc.,

653 F.2d 61, 65 (2d Cir. 1981) (discussing Fed. R. Civ. P. 55(b)(2)). As to damages,

the court should take steps, including by hearing or referral when necessary, to

establish an amount with reasonable certainty. Transatlantic Marine Claims Agency,



the moving party’s favor. See Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009);
Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)
(citing Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir.1974)).
                                             2
Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (discussing Fed. R. Civ. P.

55(b)(2)).

   B. FDCPA Claims

             1. Liability

         The plaintiff asserts that the defendants violated the FDCPA by failing to disclose

their identity as a debt collector in their messages and by falsely stating that those

communications constituted a “required notice in accordance with State and Federal

Regulations.” Complaint ¶¶ 15-17; see 15 U.S.C. § 1692d(6) (prohibiting “the

placement of telephone calls without meaningful disclosure of the caller’s identity”); 15

U.S.C. § 1692e (prohibiting “false, deceptive, or misleading representation[s]”).

         The plaintiff has adequately alleged that the defendants violated the FDCPA.

Taking the undisputed facts in the plaintiff’s complaint as true, the defendants’ liability

under the FDCPA therefore is established.

             2. Statutory Damages

         Under the FDCPA, a court may award each plaintiff up to $1,000 in statutory

damages. 15 U.S.C. § 1629k(b)(1). Proof that the statute was violated warrants

damages, “although a court must then exercise its discretion to determine how much to

award, up to the $1,000 ceiling.” Savino v. Comput. Credit Inc., 164 F.3d 81, 86 (2d Cir.

1998).

         In calculating an appropriate award of statutory damages, the district court

considers relevant factors such as the frequency, persistence, nature, and intentionality

of noncompliance by the debt collector. 15 U.S.C. § 1692k(b)(1). Awards of the $1,000

statutory maximum are rare and “are typically granted [only] in cases where a



                                              3
defendant’s violations are ‘particularly egregious or intimidating.’” Carbin v. N.

Resolution Grp., LLC, 2013 WL 4779231, *2 (W.D.N.Y. Sept. 5, 2013) (quoting Cordero

v. Collection Co., 2012 WL 1118210, *2 (E.D.N.Y. Apr. 3, 2012)).

       Here, Welch seeks $1,000 in statutory damages. Docket Item 11 at 8. His

complaint alleges that he received four voicemails over a period of approximately two

months. In support of his request for the statutory maximum, his sole argument is that

“[a]djusting for inflation, $1,000 in 1977 would be $4,237.04 in 2018” and “[a]s such,

today’s victims of FDCPA violations recover comparatively little in relation to the original

intent of the Act.” Id. He does not argue that his case presents facts that are

“particularly egregious or intimidating,” nor does he cite any case law in support of his

assertion that he is entitled to the statutory maximum merely by virtue of inflation.

       The Court finds that a damages award of $1,000 is not warranted by the facts of

this case. See, e.g., Fajer v. Kaufman, Burns & Assocs., No. 09-CV-716S, 2011 WL

334311, at *3 (W.D.N.Y. Jan. 28, 2011) (deeming $1,000 “excessive” where the

defendant made numerous calls to the plaintiff’s home and workplace and made empty

threats of litigation). In light of the circumstances—four non-threatening voicemails—

the Court deems $250 to be an appropriate amount of damages. See, e.g., Twarozek

v. Midpoint Resolution Group, LLC, 2011 WL 3440096, at *4 (W.D.N.Y. August 8, 2011)

(awarding $250 for violation consisting of one improper telephone call made by

defendant in addition to its improper disclosure of information to a third party and false

representations); Estay v. Moren & Woods, LLC, No. 09–CV–620A, 2009 WL 5171881

at *2 (W.D.N.Y. Dec. 22, 2009) (awarding the plaintiff $250 where the defendant made

harassing calls on more than one occasion, made empty threats of litigation, and



                                             4
improperly disclosed information about the plaintiff’s debt to a third party); cf. Hance v.

Premier Recovery Group, Inc., 2013 WL 85068, *2 (W.D.N.Y. January 7, 2013)

(awarding $500 where the defendant called the plaintiff's home more than twenty times

per month).

          3. Attorneys’ Fees

       Under the FDCPA, the court has discretion to award reasonable attorneys’ fees

to successful litigants. See 15 U.S.C. § 1692k(a)(3). A court should consider case-

specific variables in setting a reasonable hourly rate, which in turn should be used to

calculate the “presumptively reasonable fee.” Arbor Hill Concerned Citizens

Neighborhood Ass’n v. Cty of Albany, 493 F.3d 110 (2d Cir. 2007), amended on other

grounds by 522 F.3d 182 (2d Cir. 2008). The hourly rates charged in the reviewing

court’s district are presumptively the rates that the court should use. Simmons v. N.Y.C.

Transit Auth., 575 F.3d 170, 174-75 (2d Cir. 2009). Therefore, this Court considers the

prevailing market rate in the Western District of New York in determining a reasonable

fee here. See Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984) (considering the market

rate for “similar services by lawyers of reasonably comparable skill, experience, and

reputation”).

       In support of his motion for default judgment, the plaintiff submitted time records

indicating that 11.4 hours were expended by an attorney and 7.16 hours were expended

by a paralegal in litigating this case. Docket Item 11-5. The requested hourly rate for

Robert Amador, Esq., is $300 (totaling $3,420), and the requested hourly rate for the

paralegal is $50 (totaling $358). Attorney Amador has “represented hundreds of

consumers in [FDCPA] cases . . . in over 35 different U.S. District Couts across the



                                             5
country.” Docket Item 11-4 ¶ 4. The declaration supporting the plaintiff’s motion for

attorneys’ fees does not indicate the level of experience of the paralegal who worked on

the case.

         Given recent case law in this district, the Court finds Amador’s requested hourly

rate of $300, as well as the $50 hourly rate for the paralegal, to be reasonable. See

Eades v. Kennedy, PC. Law Offices, 343 F. Supp. 3d 104, 108 (W.D.N.Y. 2018)

(awarding hourly rate of $300 for experienced FDCPA attorneys); Langhorne v. Takhar

Grp. Collection Servs., Ltd., No. 13-CV-231C, 2016 WL 1177980, at *2 (W.D.N.Y. Mar.

28, 2016) (awarding hourly rate of $300 for Attorney Amador and $50 for paralegal).

The Court also finds the 18.56 hours of work to be reasonable. Using the $300 hourly

rate for Amador and the $50 hourly rate for the paralegal, this Court awards attorneys’

fees to the plaintiff in the amount of $3,778.00.

                                        CONCLUSION

         Accordingly, the plaintiff’s motion for default judgment is granted in part in the

amount of $4,028: $250 in statutory damages, $3,778 in attorneys’ fees.



         SO ORDERED.

Dated:          October 3, 2019
                Buffalo, New York


                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               6
